                Case 18-26623       Doc 67-1      Filed 03/31/21    Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Greenbelt Division

In Re:                                       *

         Mikhail and Wanda Shamkin           *       Case No:     18-26623

                                             *       Chapter 13
            Debtor
____________________________________

 NOTICE OF MOTION TO MODIFY CHAPTER 13 PLAN AFTER CONFIRMATION

       A motion was filed on behalf of the debtor to modify the Chapter 13 Plan that has been
confirmed in this case. Your rights might be affected. You should read these papers carefully and
discuss them with a lawyer. If you do not have a lawyer, you may wish to consult one. A copy of
the motion and proposed modified plan is attached.

        If you do not want the court to grant the motion to modify the Chapter 13 Plan, or if you
want the court to consider your views on the motion, then by April 28, 2021, (parties served by
mail may add three (3) additional days to the response deadline) you or your lawyer must file
with the Clerk of the Bankruptcy Court a response to the motion explaining your position and
mail a copy of the response to the debtor, debtor's counsel (if applicable), trustee and other
related parties in accordance with Federal Bankruptcy Rule 3015(g):

      If you file a timely response to the motion, the hearing on the motion will take place on
May 18, 2021 at 10:00 a.m. in Courtroom 3-D, United States Bankruptcy Court, 6500
Cherrywood Lane, Greenbelt, MD 20770.

        If you or your lawyer do not file and serve a timely response to the motion, the court may
find that you do not oppose the relief sought in the motion and may grant or otherwise rule on
the motion without a hearing.

                                                            Respectfully Submitted,

                                                            /s/ James D. Ealley
                                                            James D. Ealley, Bar # 26697
                                                            The James D. Ealley Law Firm
                                                            135 W Dares Beach Rd, Ste 203
                                                            Prince Frederick, MD 20678
                                                            410-535-2200
                                                            jealley@jdelawfirm.com

                                                            Attorney for the Debtor
